     Case 1:19-cv-00711-DAD-EPG Document 61 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ADAM SHARPE,                                      No. 1:19-cv-00711-DAD-EPG (PC)
12                        Plaintiff,
13              v.                                      ORDER CONCERNING MOTION FOR
                                                        SUMMARY JUDGMENT
14    C. CRYER, et al.,
15                        Defendants.
16

17          Adam Sharpe (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action filed pursuant to 42 U.S.C. § 1983. This case proceeds on Plaintiff’s

19   complaint (ECF No. 1), which he filed on May 21, 2019, against Defendant C. Cryer, J. Lewis

20   and S. Gates for deliberate indifference to a serious medical condition in violation of the Eighth

21   Amendment and against Defendant S. Smith for failure to protect in violation of the Eighth

22   Amendment. (ECF No. 33).

23          On December 24, 2020, Defendants filed a motion for summary judgment as to Defendant

24   Smith only on the ground that Plaintiff failed to exhaust his administrative remedies against

25   Defendant Smith. (ECF No. 50). Defendants attached several non-healthcare grievances and

26   supporting documents from individuals who process non-healthcare grievances. (ECF Nos. 50-4

27   & 50-5).

28   ///
                                                       1
     Case 1:19-cv-00711-DAD-EPG Document 61 Filed 03/31/21 Page 2 of 2


 1          Plaintiff filed an opposition to the motion on March 4, 2021. His opposition refers to, but

 2   does not attach, a healthcare grievance:

 3          Plaintiff did exhaust appeal Log # HC 19001205 which is also the basis of this
 4          lawsuit and speaks to a general grievance on plaintiff’s treatment and living
            conditions regarding his keratoconus at the time of the filing of this suit Plaintiff
 5          was without proper contact lenses and thus severly visually impaired shortly after
            being seriously injured in a cell assault as Plaintiff warned was a risk in BOTH
 6          his reasonable accommodation request.
 7   (ECF No. 57 at 8-9) (as in original).

 8          Defendants filed a reply on March 12, 2021. Defendants claim it did not satisfy the

 9   exhaustion requirement. (ECF No. 58 at 4). However, Defendants do not attach the grievance.

10          Given that Defendant Smith is requesting dismissal of Plaintiff’s claims as to Defendant

11   Smith based on non-exhaustion, Defendant Smith has provided information on what it claims are

12   the relevant administrative grievances, but Defendant Smith has not provided information on one

13   grievance that Plaintiff contends exhausts his administrative remedies, the Court orders as

14   follows:

15          Accordingly, IT IS HEREBY ORDERED that within fourteen days, Defendants shall file

16   a copy of Plaintiff’s administrative grievance related to “Log # HC 19001205,” as well as

17   sufficient documents or evidence to determine if that grievance was exhausted at the third level.

18
     IT IS SO ORDERED.
19

20      Dated:     March 31, 2021                              /s/
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

                                                       2
